NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5493-17T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

HORACE J. GORDON, a/k/a
DEON DILLARD, JAMES
MCKOY, TERRENCE MILLER,
AND TERRANCE MILLER,

     Defendant-Appellant.
____________________________

                   Submitted October 28, 2020 – Decided November 20, 2020

                   Before Judges Ostrer and Enright.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Mercer County, Indictment No. 16-02-0181.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Robert J. De Groot and Oleg Nekritin,
                   Designated Counsel, of counsel and on the brief).

                   Angelo J. Onofri, Mercer County Prosecutor, attorney
                   for respondent (Monica Martini, Assistant Prosecutor,
                   of counsel and on the brief).
PER CURIAM

         Following a jury trial, defendant Horace Gordon was convicted of first-

degree murder, N.J.S.A. 2C:11-3(a)(2); second-degree unlawful possession of a

handgun, N.J.S.A. 2C:39-4(a); and second-degree possession of a weapon for

an unlawful purpose, N.J.S.A. 2C:39-5(b). Defendant challenges his conviction

and sentence. We affirm.

         In June 2015, defendant attended a party, hosted by Errick Schanck and

his girlfriend, to celebrate Harvey Sharp's twenty-ninth birthday. Defendant

spent time drinking and talking with Sharp. Close to midnight, Schanck and his

girlfriend wanted their guests to depart, so Sharp informed defendant it was time

to leave. Defendant left Schanck's home, but soon returned. Sharp confronted

defendant outside the home and urged him again to leave the premises. The pair

exchanged words and according to one eyewitness, defendant told Sharp "I've

got something for you." Defendant pulled out his revolver and shot Sharp in the

chest.

         Schanck's girlfriend, who was outside the home, heard defendant's gun

discharge. She looked up and observed defendant point his arm in the direction

of the front door before another shot rang out and a flash appeared near

defendant's hand.


                                                                         A-5493-17T4
                                        2
      Sharp ran toward the house and fell inside the front door. Schanck's

girlfriend called 9-1-1 after she and her daughter saw Sharp bleeding from his

chest wound. Sharp died within hours of the incident.

      Detectives who investigated the shooting recovered surveillance video

from two nearby businesses. The footage showed defendant and Sharp in the

street before the shooting, as well as flashes from defendant's gun at the time

the shooting occurred.

      At trial, the State called Schanck and his girlfriend to testify about the

incident. Both witnesses confirmed they saw defendant shoot Sharp. The State

also produced Detective Scott Rich to testify about the homicide investigation.

According to Detective Rich's lay testimony, a .22 caliber round bullet was

found on the road near the crime scene. He described the bullet as "corroded"

and asserted it was never fired from a gun. Because he believed the bullet was

lying at its location for a long time, he concluded it was not related to Sharp's

murder.

      Defendant also testified at trial. On direct examination, he acknowledged

he had a criminal history and served time in prison. Asked by his attorney about

his sentences, defendant responded, "I got probation for all except for one . . . .

I did four years for a weapon." Additionally, he admitted on direct examination


                                                                           A-5493-17T4
                                        3
to owning a gun, even though the parties stipulated at the beginning of the trial

that on the date of the shooting, he did not have a gun permit. Following

defendant's direct examination, the judge gave the jury a limiting instruction,

stating, in part:

             So, you've heard evidence that [defendant] has
             previously been convicted of crimes. This evidence
             may only be used in determining the credibility or
             believability of defendant's testimony. You may not
             conclude that the defendant committed the crimes
             charged in this case or is more likely to have committed
             those crimes charged simply because he committed
             crimes on a prior occasion.

      On cross-examination, defendant admitted he was convicted of five prior

indictable offenses. When the prosecutor inquired about a 2008 conviction that

followed on the heels of his release from incarceration, defendant asked, "is it

alright if I explain it to them?"     The prosecutor replied, "It's up to you."

Defendant volunteered the particulars of a conviction for receiving stolen

property. Based on his description of the offense, the prosecutor questioned

whether defendant believed the offense was "someone else's fault." He replied,

"yes." Subsequently, he intimated he was not responsible for two of his five

prior convictions, but "everything else . . . [he] really felt like it was [his]

responsibility to take the charge for."



                                                                         A-5493-17T4
                                          4
      Regarding the shooting, defendant testified, he "felt like [he] had to do

what [he] had to do because [Sharp] wouldn't listen to him" and "[i]t happened

fast. It was out of fear." Further, he testified he suspected Schanck called two

individuals to the scene prior to the shooting and that one of the individuals

crouched behind a nearby truck with a gun. As cross-examination continued,

defendant shifted his story and stated the person behind the truck was Schanck.

When the prosecutor challenged this recollection, defendant asserted, "I'm

thinking like now it's unfolding. I think that's what happened." Defendant

conceded he fired two shots from his .38 revolver when Sharp confronted him

in the street, but he claimed he reacted out of fear. He testified he did not intend

to shoot Sharp, to which the prosecutor responded, "You certainly did."

      During closing argument, the prosecutor mentioned that children were

present in the area at the time of the shooting and that after Sharp was shot, he

lay dying in front of Schanck's daughter. Additionally, the prosecutor discussed

Schanck's emotional testimony about the incident. She told jurors,

            I'm certain [Schanck] did not want to come in and cry
            in front of this jury . . . ., but he did because when he
            said to you that he saw his best friend get murdered in
            front of his eyes, he welled up . . . . Your observations
            control, but he was trying to be strong. He said I'm fine,
            I'm good, I'm good. But his eyes said something
            different.


                                                                            A-5493-17T4
                                         5
      Further, the prosecutor noted the jurors were compelled to consider the

reasonable doubt standard and explained:

            [y]ou make . . . decisions in your everyday life. Which
            house are you going to buy? Are you certain beyond
            any reasonable doubt that it's the right house for you?
            Well, no, but you're firmly convinced it's the right
            house. Which car, what you're going to eat for lunch?
            You're firmly convinced that that's what you want.
            That's all that's required of you in a criminal case.

Upon conclusion of the attorneys' summations, the judge instructed the jury that

their remarks "are not evidence and must not be treated as evidence."

      After deliberating for two days, the jury found defendant guilty of all

charges. At sentencing, the judge merged the charge for possession of a weapon

for an unlawful purpose with the murder charge and imposed a forty-five-year

term, subject to the No Early Release Act, N.J.S.A. 2C:43-7.2. Additionally, he

sentenced defendant to a concurrent five-year term, with a forty-two-month

parole disqualifier for the remaining handgun offense.

      On appeal, defendant raises the following arguments:

            POINT I

            THE COURT MUST REVERSE THE GUILTY
            VERDICT AND REMAND THE MATTER FOR A
            NEW TRIAL DUE TO THE PROSECUTOR'S
            PATTERN OF MISCONDUCT WHICH INCLUDED
            MOCKING AND ATTACKING THE DEFENDANT'S


                                                                        A-5493-17T4
                                       6
              CHARACTER, COMPARING THE "REASONABLE
              DOUBT" STANDARD TO DECIDING WHAT TO
              HAVE FOR LUNCH, EXPRESSING A PERSONAL
              OPINION AS TO THE DEFENDANT'S GUILT
              DURING CROSS EXAMINATION, BOLSTERING A
              WITNESS'S CREDIBILITY BY VOUCHING FOR
              HIS SINCERITY BASED ON WHAT SHE
              OBSERVED IN HIS EYES, SUGGESTING THAT
              THE DEFENDANT'S CONDUCT PLACED A BABY
              AND OTHER CHILDREN IN THE COMMUNITY IN
              DANGER, AND QUESTIONING THE DEFENDANT
              ABOUT THE UNDERLYING FACTS OF HIS
              PREVIOUS CONVICTIONS. (Not raised below).

              A.    The Prosecutor violated [Brunson]1 by constantly
                    citing to the Defendant's previous convictions,
                    which included an unlawful weapon's possession
                    charge. The Prosecutor also improperly used the
                    weapon's possession charge to question the
                    Defendant about the duration of him carrying a
                    weapon outside of the indictment's allegations.
                    (Not raised below).

              B.    The Prosecutor committed misconduct when she
                    attempted to bolster the credibility of a State
                    witness by personally vouching for the witness
                    and arguing that his "eyes" and emotions showed
                    his testimony was credible. (Not raised below).

              C.    The Prosecutor's references to the Defendant
                    either placing a baby and other children in danger
                    or emotionally scarring a baby was improper and
                    highly prejudicial. (Not raised below).

              D.    The     Prosecutor's   editorializing         and
                    argumentative    commentary     during        the

1
    State v. Brunson, 132 N.J. 377 (1993).
                                                                         A-5493-17T4
                                         7
                     Defendant's cross examination was improper, as
                     it included a personal opinion about the
                     Defendant's guilt. (Not raised below).

              E.     The Defendant's conviction must be reversed
                     because the State diluted the reasonable doubt
                     standard during its summation. (Not raised
                     below).

              POINT II

              THE COURT COMMITTED PLAIN ERROR WHEN
              IT PERMITTED DETECTIVE RICH TO TESTIFY
              THAT A LIVE ROUND BULLET FOUND AT THE
              SCENE OF THE SHOOTING WAS THERE
              PREVIOUSLY FOR AN EXTENDED PERIOD OF
              TIME AND THEREFORE COULD NOT HAVE
              BEEN USED DURING THE INCIDENT, WHEN
              THIS OFFICER WAS NEVER QUALIFIED AS AN
              EXPERT. (Not raised below).

              POINT III

              THE COURT IMPROPERLY WEIGHED THE
              AGGRAVATING AND MITIGATING FACTORS
              WHEN SENTENCING THE DEFENDANT. THE
              SENTENCE MUST BE VACATED AND THE
              MATTER REMANDED FOR RESENTENCING.

       To the extent defendant's contentions were not raised before the trial court,

we review them through the prism of the plain error standard. R. 2:10-2. Under

that standard, "[a]ny error or omission shall be disregarded by the appellate court

unless it is of such a nature as to have been clearly capable of producing an

unjust result . . . ." Ibid.

                                                                            A-5493-17T4
                                         8
      Regarding Point I, we acknowledge that "[p]rosecutorial misconduct is a

basis for reversal of a criminal conviction if the conduct was so egregious that

it deprived the defendant of the right to a fair trial." State v. Gorthy, 226 N.J.
516, 540 (2016) (quoting State v. Josephs, 174 N.J. 44, 124 (2002)). However,

prosecutors are generally permitted to pursue their duties "with earnestness and

vigor," State v. Tilghman, 345 N.J. Super. 571, 575 (App. Div. 2001), and "a

'fleeting and isolated' remark is not grounds for reversal," Gorthy, 226 N.J. at

540 (quoting State v. Watson, 224 N.J. Super. 354, 362 (App. Div. 1988)). The

alleged misconduct must be viewed in the context of the totality of the evidence,

to determine whether it may have affected the outcome of trial and produced an

unjust result. State v. Pressley, 232 N.J. 587, 593-94 (2018). Counsel's failure

to timely object is indicative of his or her belief that the remarks were not

prejudicial. Id. at 594.

      As to Point I A., defendant seeks reversal of his conviction due to the

prosecutor's purported violation of the principles outlined in State v. Brunson,

132 N.J. 377 (1993). We are not persuaded.

      In Brunson, the Supreme Court held that when a testifying defendant was

previously convicted of an offense similar to the one currently charged, the State

may only introduce evidence regarding the degree of the crime and date of the


                                                                          A-5493-17T4
                                        9
offense, but must exclude any evidence of the specific crime. Id. at 391. This

balancing test serves to "insure that a prior offender does not appear to the jury

as a citizen of unassailable veracity" and allows the State to use the conviction

to attack the defendant's credibility, id. at 391-92, while avoiding "the

extraordinary prejudice that follows if the prior crime was specifically named or

described," id. at 392 (quoting State v. Pennington, 119 N.J. 547, 607 (1990)).

      The Supreme Court extended the Brunson holding to evidence of non-

similar convictions in State v. Hamilton, 193 N.J. 255, 268-69 (2008).

Subsequently, in 2014, N.J.R.E. 609 was amended to reflect the holdings of

recent caselaw, including Brunson and Hamilton. Biunno, Weissbard & Zegas,

Current N.J. Rules of Evidence, cmt. 1 on N.J.R.E. 609 (2019).

      The record reflects that here, defendant opened the door and educated

jurors about the underlying details of some of his criminal convictions , and

provided inconsistent statements about such convictions.           For example,

defendant asserted he was convicted of a gun offense in 1999, then later denied

it. He also implied that his first offense was not his fault, and he "had to plead

guilty" because someone hid a gun outside, unbeknownst to him.              Later,

defendant asserted he "was in the wrong" and made some bad decisions.




                                                                          A-5493-17T4
                                       10
      "The opening the door doctrine . . . permits a party to elicit otherwise

inadmissible evidence when the opposing party has made unfair prejudicial use

of related evidence." State v. Prall, 231 N.J. 567, 582-83 (2018) (internal

citation omitted). The purpose of the doctrine is to prevent defendants from

excluding inadmissible evidence from the State's case and then utilizing pieces

of that evidence to their own advantage. Id. at 583. The evidence can be

admitted "in order to respond to (1) admissible evidence that generates an issue,

or (2) inadmissible evidence admitted by the court over objection." Id. at 582

(citing State v. James, 144 N.J. 538, 554 (1996)). The doctrine, though, is

limited by the N.J.R.E. 403 analysis of weighing the evidence's probative value

against its prejudicial nature. Id. at 583.

      In State v. Buffa, 51 N.J. Super. 218, 233 (App. Div. 1958), we upheld the

prosecutor's cross-examination of a defendant about his juvenile record after he

raised the matter on direct examination. We stated, "[c]ertainly the State is not

compelled to stand by helplessly when a defendant misrepresents the number or

character of his prior convictions." Ibid.

      Here, the prosecutor did not question defendant about his prior gun

ownership and felony convictions until defendant volunteered specifics.

Moreover, defendant's only objection to questions regarding his prior


                                                                         A-5493-17T4
                                        11
convictions occurred when the prosecutor asked:        "Is it possible with five

different convictions and you carrying two different guns over the course of over

a decade, it's actually you that's scary in Trenton?"      The judge overruled

defendant's objection to this remark but instructed jurors regarding the limited

purpose for which they could consider defendant's prior convictions. Thus, we

are satisfied the prosecutor's handling of defendant's prior convictions, did not

amount to plain error. See State v. Tillery, 238 N.J. 293, 302 (2019).

      Additionally, we are not convinced that other statements made by the

prosecutor rise to the level of misconduct.        For example, during cross-

examination, the prosecutor told defendant, "the truth will set you free." Also,

as defendant testified Schanck invited individuals to the scene, his narrative

about who was crouched behind the truck changed. In response to defendant's

statements, the prosecutor responded, "as you go along, the facts that you're

making up are making less and less sense. Was it [Schanck] or are you not sure

who it was?" She added, "[t]hese people, these figments of your imagination

they might be coming, but you don't see them, right?" Defense counsel did not

object to any of these remarks.

      We cannot conclude these comments from the prosecutor rose to the level

of misconduct, but even if they did, we are persuaded the challenged remarks


                                                                         A-5493-17T4
                                      12
were not clearly capable of producing an unjust result. R. 2:10-2. We arrive at

this determination because no other witness testified to a third individual's

presence behind a nearby vehicle and defendant struggled to maintain a credible

narrative as to his self-defense claim. Also, surveillance videos, defendant's

admission he shot Sharp, and eyewitness testimony about the shooting provided

significant evidence of defendant's guilt.

      Next, we disagree that the prosecutor's statements pertaining to Schanck's

emotional testimony was inappropriate. "A prosecutor may argue that a witness

is credible, so long as the prosecutor does not personally vouch for the witness

or refer to matters outside the record as support for the witness's credibility."

State v. Walden, 370 N.J. Super. 549, 560 (App. Div. 2004) (citing State v.

Scherzer, 301 N.J. Super. 363, 445 (App. Div. 1997)). Here, the prosecutor

clearly implied that Schanck was credible, but she did not do so based on

information outside the evidence. Rather, she asked jurors to recall Schanck's

demeanor, which, obviously, was visible to them during his testimony.

      Demeanor of a witness is one of the factors that a jury is entitled to

consider in determining whether a witness is worthy of belief and, therefore,

credible.   See Model Jury Charges (Criminal), "Criminal Final Charge –

Credibility of Witnesses" (rev. May 12, 2014). Indeed, in his final charge, the


                                                                         A-5493-17T4
                                       13
judge appropriately instructed jurors they could reflect on the demeanor of

witnesses who testified. Accordingly, the prosecutor's comments respecting

Schanck's demeanor provide no basis for reversal.

      We also are not persuaded that the prosecutor wrongfully discussed the

presence of children, including Schanck's daughter, on the night of the shooting.

In fact, her remarks were relevant and properly tied to defendant's testimony.

      Relevant evidence is evidence "having a tendency in reason to prove or

disprove any fact of consequence to the determination of the action," N.J.R.E.

401, and is admissible, absent a specific exception, N.J.R.E. 402. State courts

have broadly defined relevance in such a way as to favor admissibility. State v.

Davis, 96 N.J. 611, 619 (1984). However, relevant evidence may be "excluded

if its probative value is substantially outweighed by the risk of (a) [u]ndue

prejudice, confusion of issues, or misleading the jury; or (b) [u]ndue delay,

waste of time, or needless presentation of cumulative evidence." N.J.R.E. 403.

It also will be excluded where the court finds that its probative value is

substantially outweighed by its inflammatory potential and will likely prevent

the jury from fairly evaluating the issues. State v. Koskovich, 168 N.J. 448, 486

(2001). This requires more than a "mere possibility that evidence could be




                                                                         A-5493-17T4
                                      14
prejudicial" to the jury. Ibid. (quoting State v. Morton, 155 N.J. 383, 453-54

(1998)).

      It is well established that prosecutors must refrain from "highly

emotional" or "inflammatory" remarks that could potentially "anger and arouse

the jury and thereby divert them from their solemn responsibility to render a

verdict based on the evidence." State v. Marshall, 123 N.J. 1, 161 (1991). They

should not play on the jury's sentiments, State v. Black, 380 N.J. Super. 581,

594 (App. Div. 2005), at the risk of producing "a verdict fueled by emotion

rather than a dispassionate analysis of the evidence," id. at 595.

      The record reflects that on direct examination, defendant testified he

carried a gun because "the area is wild" and he needed protection due to the

volume of crime in the area. Moreover, after he first fired at Sharp, defendant

denied shooting toward Schanck's house. He claimed he fired a second shot at

a nearby truck because he saw someone hiding behind it and needed to defend

himself. The prosecutor questioned defendant about children in the area to

refute his claim of needing a gun for protection. She also provided a fleeting

comment that Sharp was bleeding in front of Schanck's child after defendant

stated he would not have fired his second shot toward the house because he was

aware a child was inside. In this context, we are persuaded the prosecutor was


                                                                       A-5493-17T4
                                       15
entitled to challenge the heart of defendant's self-defense claim and that her

comments were not designed to impassion the jury. Moreover, her limited

comments were not capable of producing an unjust result, considering the

substantial evidence of defendant's guilt. See Gorthy, 226 N.J. at 540.

      Regarding the prosecutor's rejection of defendant's testimony that he did

not intend to kill Sharp, we are mindful "it is improper for the prosecutor to

declare [an] individual or official opinion or belief of a defendant's guilt in such

manner that the jury may understand the opinion or belief to be based upon

something which [the prosecutor] knows outside the evidence."              State v.

Thornton, 38 N.J. 380, 398 (1962). However, the prosecutor's expression of a

personal belief in defendant's guilt does not constitute reversible error when it

is based upon the evidence before the jury, rather than knowledge and facts not

before the jury. State v. Harper, 128 N.J. Super. 270, 279 (App. Div. 1974).

Stated differently, the error occurs when the prosecutor states or implies that his

or her belief is based on facts not before the jury, such as the prosecutor's

expertise or superior knowledge. State v. Hipplewith, 33 N.J. 300, 311 (1960).

      Prosecutors are permitted "to vigorously and forcefully present the State's

case." State v. Timmendequas, 161 N.J. 515, 582 (1999) (citing State v. Rose,

112 N.J. 454, 509 (1988)).       It does not constitute error where a forceful


                                                                            A-5493-17T4
                                        16
presentation during a defendant's cross-examination yields inflammatory or

damaging     information,    particularly    where   the   prosecutor    does    not

mischaracterize the information and the defendant's statements are made

knowingly and voluntarily. Ibid.

      Additionally, when defendants waive their right to remain silent and

choose to testify, they subject themselves to vigorous cross-examination

regarding the credibility of their stories. See State v. Robinson, 157 N.J. Super.
118, 120 (App. Div. 1978) (where defendant was denied a new trial despite the

prosecutor's closing remarks that defendant's story seemed "incredible . . .

unbelievable . . . [and] fabricated"). "It is . . . not improper for a prosecutor to

comment on the credibility of a defendant's testimony." State v. Darrian, 255
N.J. Super. 435, 458 (App. Div. 1992) (citing Robinson, 157 N.J. Super. at 120).

      Here, the State had the burden of proving beyond a reasonable doubt that

defendant's asserted self-defense claim did "not accord with the facts; acquittal

is required if there remains a reasonable doubt whether the defendant act ed in

self-defense." State v. Kelly, 97 N.J. 178, 200 (1984) (citing State v. Abbott,

36 N.J. 63, 72 (1961)). Thus, the State's burden necessarily subjected defendant

to aggressive questioning about his self-defense claim.         However, defense

counsel was not deprived of the opportunity to object to the prosecutor's cross-


                                                                            A-5493-17T4
                                        17
examination, nor to ask appropriate rehabilitative questions on redirect.

Therefore, we decline to conclude the prosecutor's remarks constituted

prosecutorial misconduct. Moreover, we reiterate that due to the evidence the

State marshalled against defendant, we are not persuaded the prosecutor's

comments produced an unjust result.

      We need not discuss at length the prosecutor's discussion of the reasonable

doubt standard during her closing statement. Although the prosecutor advanced

an unusual comparison between the jury's obligations to determine defendant's

guilt or innocence to everyday decisions they might make, in the context of the

overall record, her comments did not dilute the reasonable doubt standard. Our

conclusion is bolstered by the fact that the prosecutor also included in her

closing remarks that jurors should understand that

            [b]eyond a reasonable doubt does not mean proof
            beyond any doubt, it does not mean proof beyond any
            possible doubt. There are very few things in life that we
            know beyond . . . any possibility of doubt . . . . What it
            means is that you are firmly convinced . . . . [A]nd listen
            for it when the judge reads you that instruction because
            you'll hear those words.

      "We review the challenged portions of a prosecutor's summation in the

context of the entire summation." State v. Vasquez, 374 N.J. Super. 252, 262

(App. Div. 2005). "Prosecutors are afforded considerable leeway in closing


                                                                          A-5493-17T4
                                       18
arguments as long as their comments are reasonably related to the scope of the

evidence presented." State v. Frost, 158 N.J. 76, 82 (1999) (citing State v.

Harris, 141 N.J. 525, 559 (1995)). Guided by these principles, we perceive no

basis to find reversible error concerning the prosecutor's comments about the

reasonable doubt standard. Much of what she told jurors about this standard

mirrored the model definition, and the judge also instructed the jury regarding

reasonable doubt, consistent with the Model Jury Charge. Moreover, the judge

cautioned jurors to disregard "any statements by the attorneys as to what the law

may be" if those statements "are in conflict with my charge."

      Reviewing courts presume a jury followed the trial court's instructions.

State v. Herbert, 457 N.J. Super. 490, 503 (App. Div. 2019). Indeed, this

"presumption is '[o]ne of the foundations of our jury system.'" Id. at 504

(quoting State v. Burns, 192 N.J. 312, 335 (2007) (alteration in original)). As

defendant did not object to the State's summation, and the trial judge properly

instructed the jury concerning reasonable doubt, we conclude the judge did not

commit plain error by allowing the prosecutor some latitude in addressing the

reasonable doubt standard.

      Regarding Point II, we note Detective Rich, as a lay witness, was

permitted to testify that a bullet found at the crime scene during the investigation


                                                                            A-5493-17T4
                                        19
was corroded and unrelated to the murder.         Defense counsel revisited this

testimony during cross-examination by exploring when the detective became

aware a bullet was at the scene and whether this was the same caliber of bullet

that killed the victim. It is evident defendant intended to use this line of

questioning to further his self-defense theory, i.e., that another individual hiding

behind a truck where the shooting occurred, possessed a gun that produced a .22

caliber bullet.

      Lay witness testimony "in the form of opinions or inferences may be

admitted if it: (a) is rationally based on the witness's perception; and (b) will

assist in understanding the witness's testimony or in determining a fact in issue."

N.J.R.E. 701. The former requirement necessitates that the witness has actual

knowledge of the matter testified to, acquired through his or her senses. State

v. McLean, 205 N.J. 438, 456-57 (2011). Lay witnesses may give opinions as

to "matters of common knowledge and observation." State v. Johnson, 120 N.J.
263, 294 (1990) (citing State v. Labrutto, 114 N.J. 187, 197 (1989)). Generally,

however, lay witness testimony should not enter "into the realm of expert

testimony." State v. Kittrell, 279 N.J. Super. 225, 236 (App. Div. 1995).

      "We recognize that the line between permissible and impermissible lay

opinion from police officers is not always self-evident, and that some degree of


                                                                            A-5493-17T4
                                        20
case-by-case analysis may be necessary." Rice v. Miller, 455 N.J. Super. 90,

106 (App. Div. 2018). We previously found a trial court's error in allowing lay

opinion testimony was harmless where a police officer had the qualifications to

testify as an expert in a matter. In State v. Hyman, 451 N.J. Super. 429, 437-38

(App. Div. 2017), a detective who had been involved in hundreds of drug-related

investigations testified to the meaning of certain drug-related jargon that he

overheard on a wiretap. We concluded the detective should have been qualified

as an expert before testifying to the issue, but the error was harmless because he

possessed sufficient credentials to qualify as an expert and because the evidence

of the defendant's guilt was so strong. Id. at 457-59.

      A similar analysis applies here, particularly given the officer's level of

experience with the prosecutor's office and the limited nature of his testimony.

Although evidence about the character of a bullet ordinarily should be presented

through expert testimony, we are satisfied any error in allowing Detective Rich

to describe the corroded nature of the bullet and the determination it had not

been fired was harmless. Again, defendant did not object to the detective's

testimony. Also, the only evidence in the record of other individuals at the scene

was defendant's inconsistent and contradictory testimony. Further, there is

nothing in the record to suggest a third party fired a gun at the scene of the


                                                                          A-5493-17T4
                                       21
shooting. Thus, we are satisfied any error in permitting this testimony, where

there was substantial evidence of defendant's guilt, was not clearly capable of

producing an unjust result. R. 2:10-2.

      Finally, we address defendant's contention in Point III that the trial judge

improperly weighed aggravating and mitigating factors during sentencing.

Defendant argues we should vacate his sentence and remand this matter for

resentencing because the judge improperly found aggravating factors N.J.S.A.

2C:44-1(a)(3) (the risk defendant will commit another offense), (a)(6) (the

extent of defendant's prior criminal record), and (a)(9) (the need to deter)

applied. Additionally, as he continues to maintain he shot Sharp out of fear,

defendant contends the judge improperly rejected mitigating factor N.J.S.A.

2C:44-1(b)(2) (the defendant did not contemplate his conduct would cause or

threaten serious harm). These arguments lack merit.

      Our review of sentencing determinations is limited. State v. Liepe, 239
N.J. 359, 370-71 (2019). We review such determinations under an abuse of

discretion standard. State v. Blackmon, 202 N.J. 283, 297 (2010). Accordingly,

we must affirm a trial court's sentence unless

            (1) the sentencing guidelines were violated; (2) the
            aggravating and mitigating factors found by the
            sentencing court were not based upon competent and
            credible evidence in the record; or (3) "the application

                                                                          A-5493-17T4
                                      22
            of the guidelines to the facts of [the] case makes the
            sentence clearly unreasonable so as to shock the
            judicial conscience."

            [State v. Fuentes, 217 N.J. 57, 70 (2014) (alteration in
            original) (quoting State v. Roth, 95 N.J. 334, 364-65
            (1984)).]

Additionally, we do not substitute our assessment of the factors for that of the

trial court. State v. Bieniek, 200 N.J. 601, 608 (2010).

      The Supreme Court has stated that aggravating factors three, six and nine

are "arguably" linked together as "recidivism" factors. State v. Thomas, 188
N.J. 137, 148-49 (2006) (citing State v. Abdullah, 184 N.J. 497, 499 (2005)).

Here, the judge made the qualitative assessment about the "recidivism" factors

required by caselaw. He began by providing a comprehensive evaluation of

defendant's background that included his physical and mental health, his history

of substance abuse and criminal offenses, and other personal factors. The record

reflects the judge did not find aggravating factor three based solely on

defendant's substance abuse history, but instead addressed how defendant's

substance abuse history was linked to his criminal history. The judge also made

a qualitative assessment regarding aggravating factor six, considering the

totality of defendant's criminal record, which spanned the period from 1999 to

2014 and included two handgun offenses.


                                                                        A-5493-17T4
                                      23
      As to aggravating factor nine, the judge specifically stated he needed to

deter defendant and others from committing such a "heartless" and "senseless,"

offense and he was obliged to "send a message to this defendant that [the court

needed] to protect the public from the conduct that this defendant showed when

he shot and killed the deceased."

      Additionally, the judge found no mitigating factors, including mitigating

factor two, applied. He noted the jury rejected defendant's claim of self-defense.

Further, the judge found that after defendant shot Sharp, he "had the wherewithal

. . . to turn around a second time and attempt to shoot [Sharp] in the back but he

missed." In light of these findings and our deferential standard of review, we

are persuaded the judge did not abuse his discretion when sentencing defendant.

Instead, his findings are amply supported by the record.

      To the extent defendant's remaining arguments were not addressed, we are

satisfied they lack merit to warrant discussion in a written opinion. R. 2:11-

3(e)(2).

      Affirmed.




                                                                          A-5493-17T4
                                       24